Citation Nr: 1020352	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chloracne, claimed as 
peeling hands, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1969.  The Veteran had subsequent service in the 
Pennsylvania Army National Guard.  He was discharged from the 
Pennsylvania Army National Guard and assigned to the Retired 
Reserve in June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for dermatitis of the hands 
(claimed as peeling hands), due to herbicide exposure.

In July 2007, a hearing was held before the undersigned 
sitting at the RO.  In February 2009, the Board remanded this 
case for additional development.  The case has since returned 
to the Board as the development directed therein has been 
completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

The issues of entitlement to an increased evaluation for 
diabetes mellitus, entitlement to a total disability 
evaluation based on individual unemployability (TDIU), and 
entitlement to service connection for a skin disorder of the 
feet have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).   
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence 
that the Veteran has ever had chloracne.

2.  The preponderance of the evidence is against finding that 
the Veteran has a skin disorder of the hands attributable to 
service or his presumed exposure to herbicides.


CONCLUSION OF LAW

Service connection for chloracne, claimed as peeling hands, 
to include as due to herbicide exposure, is not established.   
38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in December 2003.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained all available service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran a physical examination, obtained a medical opinion as 
to the etiology of his claimed condition, and afforded the 
Veteran the opportunity to give testimony before the Board.  
The report of VA examination reflects that the examiner 
reviewed the claims folder, elicited from the Veteran his 
history of complaints and symptoms, and provided clinical 
findings detailing the examination results.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.

Unfortunately, after numerous attempts, the RO has been 
unable to locate the Veteran's service treatment records for 
his first period of active service.  The Veteran has 
indicated in this regard that he has no further evidence to 
submit.  VA has fulfilled its duty to assist to the extent 
possible under the circumstances of the case.  Nevertheless, 
the Board is aware of the heightened duty to explain its 
findings and conclusions and to consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

A veteran is entitled to a presumption of service connection 
if he is diagnosed as having certain enumerated diseases 
associated with exposure to certain herbicide agents.  38 
C.F.R. § 3.309(e) (2009).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f) (West 2002); 38 C.F.R. § 3.313a (2009).  Where a 
veteran who served for ninety days or more develops chloracne 
to a degree of 10 percent or more within one year after the 
last date on which the Veteran was exposed to an herbicide 
agent, service connection may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  38 
U.S.C.A. § 1154(b) further provides that, in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary of VA shall accept as sufficient proof of service 
connection, for any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection for such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  The reasons 
for granting or denying service connection in such cases 
shall be recorded in full.

Factual Background

The Veteran seeks compensation for a skin disorder of the 
hands.  See VA Form 21-526 at page 1.  He claims that his 
hands first manifested itching, blistering and peeling during 
his service in Vietnam and that this symptomatology has 
persisted ever since.  See e.g. Board hearing transcript.

A review of the Veteran's personnel records shows that he 
served in Vietnam from June 1967 to December 1969.  His DD 
Form 214 shows that he served as an Automatic Weapons Crewman 
and that he was awarded the Combat Infantry Badge (CIB).

Although VA was unable to obtain the Veteran's service 
treatment records for his firs period of service, VA was able 
to obtain the Veteran's service treatment records pertaining 
to his subsequent period of service in the Pennsylvania Army 
National Guard.  In February 1974 the Veteran received an 
enlistment examination in this regard.  Examination showed 
normal skin and a single tattoo on the left dorsal forearm 
was noted with respect to identifying body marks, scars and 
tattoos.  The Veteran denied having had or ever had any skin 
diseases at this time.  See February 1974 Report of Medical 
History.  Subsequent service treatment records document no 
skin disorders and that the Veteran denied having ever had 
any skin disease on several occasions, including Reports of 
Medical History dated May 1977, January 1979, December 1983, 
February 1988, June 1991, and February 1997.

Of record is a November 2003 private medical record 
documenting a new patient visit.  The purpose of this visit 
was related to diabetes, but at this time a chronic rash on 
both hands "for years" was documented.  This record also 
notes the Veteran's concern that the rash may be 
etiologically related to exposure to herbicides (Agent 
Orange).  The Veteran was referred to Dr. P. for a 
dermatological evaluation.

A November 2003 record from Dr. P. notes that the Veteran 
presented complaining of multiple, collarette scaling located 
at the bilateral palms of the hands and soles of the feet.  
Dr. P. noted that this condition had "been present for many 
years."  Dr. P. assessed tinea palmaris and tinea plantaris 
and suspected that the Veteran also had what appeared to be a 
mild chronic allergic dermatitis at the dorsal aspect of the 
hands.  The Veteran was also assessed as having pigmented 
dermal and intradermal nevi of the face and subsequently 
treated for this condition.  He does not seek compensation 
for this condition.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).

A June 2004 note from the Daytona VA Medical Center (VAMC) 
documents that the Veteran made an initial visit to primary 
care and that at this time he wished to establish himself in 
the system for an Agent Orange examination.  A history of a 
skin "rash" was noted at this time.  

In July 2004 the Veteran was afforded an Agent Orange 
protocol examination.  At this time, the Veteran reported a 
history of rash on his hands with an onset of 1972.  He 
described that he had a history of blisters, erythema, 
rupture and healing of the hands with constant scaliness.  He 
reported having been treated for the past many years and that 
he was then treating this condition with a steroid ointment.  
Examination resulted in an impression of "chloracne."

In January 2005 the Veteran presented at the VAMC for a 
follow up.  Agent Orange exposure as well as "has 
chloracne" was noted at this time.  A dermatology 
consultation was recommended at this time.  

In February 2005 the Veteran was seen at the VAMC for a 
dermatology consultation.  At this time it was noted that the 
Veteran presented with a greater than 30 year history of 
desquamation of the hands, but now only on the right hand, as 
well as typical moccasin type tinea pedis and onychomycosis 
of the toenail.  Chloracne was not assessed at this time.

A January 2006 VAMC primary care note documents the Veteran's 
personal history of exposure to Agent Orange.  It also notes 
persistent dermatitis of the hands, which did not respond to 
Griseofulvin.  Rosacea was assessed at this time.  A July 
2006 primary care note also documents persistent dermatitis 
of the hands as well as "chloracne."  

In a March 2006 statement the Veteran's representative made 
several assertions regarding the claim.  Specifically, the 
representative, despite the absence of service treatment 
records, asserted that the Veteran's skin condition was 
misdiagnosed as "jungle rot" or "jungle fungus" during his 
Vietnam service.  The representative also noted that the 
Veteran's skin condition had relapsed and remitted since his 
separation from active service.

At the July 2007 Board hearing the Veteran testified that he 
had no skin problems prior to serving in Vietnam.  He related 
that after a few months of service in Vietnam that he started 
getting a rash on his hands and feet.  He related that he was 
prescribed alcohol pads to treat these problems.  He related 
that this condition persisted and had come and gone since 
1969.  He related that he had been told about 2 years prior 
that he had chloracne.  He described off and on flare-ups 
ever couple of months, which he treated with alcohol.  He 
testified that he went to a couple of dermatologists, but 
they did not know what was wrong.  The presence of whitish 
scarring on the palms and fingers of the Veteran's hands was 
noted.  

The Veteran's spouse testified that she had known the Veteran 
since 1964 and that she recalled that the Veteran had 
blisters on his hands in 1969 when he returned from Vietnam.  
She described that this symptomatology was constant and 
continued throughout that year.  She related that the 
Veteran's blisters continued "really bad" on his hands for 
about 8 or 9 years, but thereafter were "off and on."  The 
Board regrettably notes that the Veteran's spouse passed away 
in 2008.  

In June 2008, the Veteran was provided a VA skin disease 
examination.  The examiner noted that the Veteran reported an 
onset of chloracne in 1968 while on active duty.  The Veteran 
described vesicular-type lesions on the hands that would 
"come and go" every couple of months.  He denied that any 
other areas of the body were affected in this manner and 
described that he treated the blisters with alcohol. 

Physical examination at this time showed that there was no 
objective evidence of chloracne on examination.  Post-
inflammatory pigmentation changes along the lateral aspects 
of the fingers bilaterally accompanied by dryness and mild 
peeling was noted.  There was no nail involvement.  The 
examiner diagnosed "no dermatologic findings consistent with 
chloracne," rosacea, and dishydrotic eczema (dermatitis); 
bilateral hands. 

With respect to chloracne, the examiner explained that the 
Veteran did not have this condition.  The examiner noted that 
chloracne lesions manifested by multiple closed comedones 
primarily in the malar and retroarticular folds, typically 
sparing the nose.  The examiner also explained that chloracne 
lesions usually appeared within 2 months of exposure and 
resolved within 4 to 6 months after cessation of exposure and 
that the lesions described by the Veteran were not those 
usually found in chloracne, which is not a remitting 
condition.  

With respect to rosacea and dishydrotic eczema of the hands, 
the examiner opined that these diagnoses were not 
attributable to active service or by exposure to Agent 
Orange.  The examiner noted no objective evidence of rosacea 
or dishydrosis of the hands while in service or in close 
proximity to his separation.  The examiner also noted that 
the medical literature did not support a claim that these 
conditions were caused by exposure to Agent Orange.

Analysis

Initially, the Board notes that the Veteran does not have 
chloracne.  The Board acknowledges the impressions of 
chloracne, but finds that the diagnosis of Dr. P. and the 
opinion of the June 2008 VA examiner are by far the most 
probative pieces of evidence on this question.  Dr. P. is a 
dermatologist, specializing in skin disorders; thus, his 
diagnosis is highly probative in this regard.  The VA 
examiner made clear that the objective examination did not 
show any findings consistent with chloracne, particularly 
closed comedones that had appeared within 2 months of the 
exposure.  The Board notes in this regard that chloracne is 
an occupational acne-like eruption due to contact with 
certain chlorinated compounds manifested by keratinous plugs 
(comedones) and variously sized small papules.  See Stedman's 
Medical Dictionary 322 (26th ed. 1995).  The Board places 
great weight on this opinion because it was based upon a full 
review of the record, the history provided by the Veteran, 
and was performed solely in furtherance of ascertaining the 
nature of the Veteran's skin disease.  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Accordingly, as the Veteran does not have, and has never had, 
chloracne, service connection thereof cannot be established 
on a direct basis for such.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore as 
the most probative evidence establishes that the Veteran does 
not have, and has never had, chloracne, service connection 
also cannot be established on a presumptive basis as due to 
herbicide exposure.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The Board will now address the remaining diagnosed skin 
disorders of the hands.  Resolution of the present claim 
depends largely on the weight to be attached to the Veteran's 
reports of in-service incurrence of a skin condition of the 
hands and continuing symptomatology thereof, as well as his 
late wife's statements in this regard.  A skin disorder is 
capable of lay observation.  The Court has in the past held 
that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006). 

However, the Court has also held that lay persons are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  A layperson is thus 
competent to relate observations of his skin disorder, but 
cannot attribute them to exposure to herbicides, as this 
question is not within their purview.

Although a layperson is competent to relate his observations 
of a skin disorder, it is the duty of the Board as the fact 
finder to determine the credibility of testimony and other 
lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Given the reported onset of the Veteran's symptoms 
in Vietnam, the Board has considered the potential 
application of 38 U.S.C.A. § 1154(b).  However, even if the 
presumption of credibility afforded under the provisions of 
38 U.S.C.A. § 1154(b) applies to the Veteran's report of the 
onset of symptoms in service and his assertions of a 
continuity of symptomatology thereafter, the Board finds that 
such presumption is rebutted in this case by clear and 
convincing evidence to the contrary.

In this regard, the Veteran's offered history is directly 
contradicted by his Pennsylvania Army National Guard records.  
As noted, the Veteran has claimed that he first developed a 
rash of the hands in service, which was essentially constant 
and chronic for 8 to 9 years following his service in 
Vietnam, i.e. until 1977 or 1978.  Yet, upon enlistment 
examination in February 1974 no skin disease was noted on 
examination and the Veteran denied a history of skin disease.  
Most significantly, the Veteran denied a history of skin 
disease on numerous occasions thereafter.  Specifically, he 
denied such history on forms dated May 1977, January 1979, 
December 1983, February 1988, June 1991, and February 1997.  
On each such occasions, contemporaneous physical examination 
also revealed no evidence of skin problems.

In measuring the credibility of the Veteran's statements, and 
those of his wife, the Board has considered the decision in 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006), wherein the United States Court of Appeals for the 
Federal Circuit determined that the Board erred by finding 
that a claimant's report of in-service symptoms lacked 
credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time.  However, 
the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Rather, it is 
relying on the fact that the Veteran specifically denied 
having any history of skin diseases on numerous occasions 
throughout a 23-year period between 1974 and 1997, and the 
fact that contemporaneous physical examination on each of 
those occasions also failed to reveal evidence of skin 
problems.  The Board finds the Veteran's denials during that 
period, which are corroborated by physical examination, to be 
far more credible than contrary statements made by the 
Veteran and his wife which are documented only since 2003, 
which is the year he filed his claim.  In fact, given the 
number of occasions on which he denied a history of skin 
disease, the Board finds that there is clear and convincing 
evidence of record to rebut any presumption afforded by 
38 C.F.R. § 1154(b).

Having found that any assertion of in-service onset or a 
continuity of symptomatology thereafter not credible, the 
Board also finds that, to extent any examiners or other 
health care providers have suggested that his current 
disability had its onset in service based solely on the 
Veteran's own reported history, the Board also concludes that 
those findings are not credible.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005) (holding that the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or that are 
contradicted by other facts of record); see also Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).

As noted above, the June 2008 VA examiner concluded, based 
upon the evidence of record and the Veteran's lay assertions, 
that the Veteran's skin disorders were not incurred in 
service or attributable to exposure to Agent Orange.  Combee, 
supra.  The Board finds this opinion to be the most probative 
evidence of record.

In this regard, the Board recognizes that VA's duty to assist 
includes providing an adequate examination when such an 
examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007).  Once VA provides an examination, it must be 
adequate or VA must notify the Veteran why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must 
be based upon consideration of the Veteran's prior medical 
history and examinations.  Stefl, 21 Vet. App. at 123.

The Board notes that at the time of the June 2008 VA 
examination that the Veteran's Pennsylvania Army National 
Guard service treatment records were not of record; thus, 
they were not reviewed by the examiner.  This raises the 
question of whether the June 2008 examination was adequate.  
In this regard the Board notes that the examiner referenced a 
lack of objective findings in service or in close proximity 
to his separation.  As the Veteran's service treatment 
records for his period of service in Vietnam are unavailable 
and the remaining Pennsylvania Army National Guard records 
contain no findings regarding the skin, the Board finds that 
there was no harm in this regard.  The available service 
treatment records do, indeed, show a lack of objective 
evidence of a skin disorder.  Moreover, the Board has found 
any assertion by the Veteran of an onset during service or 
for years after service to not be credible.  Thus, the Board 
finds that the examination was as adequate as it could 
possibly be under the circumstances.  Id.  

The Board has considered Dr. P.'s suggestion that the 
Veteran's current skin disorders may be related to Agent 
Orange exposure in service.  Certainly, Dr. P. is competent 
to offer such an opinion, and his suggestion is entitled to 
some probative weight.  However, Dr. P.'s clinical finding is 
clear very speculative by its terms, and the physician 
provided no rationale or explanation for his suggestion.  On 
the other hand, the VA examiner reported having undertaken a 
review of medical literature prior to rendering an opinion 
that the current skin disorders are not related to service.  
Thus, the Board finds the VA examiner's opinion to be the 
most probative evidence as to whether the current skin 
disorders may be due to exposure to herbicides in service.

The Board has carefully considered the benefit-of-the-doubt 
rule in reaching its decision.  Gilbert, supra.  The Board 
also acknowledges the Veteran was awarded the CIB, and, 
notwithstanding any findings reached herein, appreciates the 
Veteran's service for his country during a time of war.  
Nevertheless, the totality of the most credible evidence of 
record, both lay and professional, weighs against the claim.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also 
Collette v. Brown, 82 F.3d 389, 392 (1996).  Accordingly, the 
claim must be denied.


ORDER

Entitlement to service connection for chloracne, claimed as 
peeling hands, to include as due to herbicide exposure, is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


